PER CURIAM
Clayton Reehten appeals the judgment entered following a jury trial finding him guilty of the class D felony of resisting arrest, for which he was sentenced to a term of seven years' imprisonment.1 Reehten contends that the trial court abused its discretion in submitting the verdict director for his felony conviction because it presented to the jury a different offense than any with which he had been charged and therefore violated his due process rights. We affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25.

Reehten was also found guilty in the same proceeding of the class A misdemeanor of resisting a lawful stop and sentenced to a concurrent term of one year in prison, and was acquitted of three counts of the class C felony of possession of a controlled substance.